UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-6341




In Re: JAMES M. DEBARDELEBEN,

                                                         Petitioner.



          On Petition for Writ of Mandamus.   (CR-83-50)


Submitted:   June 8, 2005                   Decided:   June 21, 2005


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James M. DeBardeleben, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James M. DeBardeleben petitions for a writ of mandamus,

alleging the district court has improperly refused to file his 28

U.S.C. § 2255 (2000) motion.        He seeks an order from this court

directing the district court to file his motion.         Our review of the

docket sheet reveals that the district court filed DeBardeleben’s

motion   and   issued   a   final   order   dismissing    the   motion   as

successive.     DeBardeleben v. United States, No. 3:05-cv-00176

(W.D.N.C. Apr. 28, 2005).     Accordingly, because the district court

has taken the action DeBardeleben seeks, we deny the mandamus

petition as moot.   We grant leave to proceed in forma pauperis.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




                                    - 2 -